DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The office action is responsive to the amendment filed on 10/8/2020. As directed by the amendment, claims 1, 12, 14, and 22 were amended, and claims 4 and 16-17 were canceled. Thus, claims 1-3, 5-15, and 18-22 are presently pending in the application.
Claim Objections
Claims 1 and 22 are objected to because of the following informalities: 
The last two lines of claim 1 read “the overlapping flat and textured surfaces” and is suggested to read --the overlapping flat surface and the textured surface-- in order to have proper antecedent basis.  
The last two lines of claim 22 read “the overlapping flat and textured surfaces” and is suggested to read --the overlapping flat surface and the textured surface-- in order to have proper antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mummert (US 4,274,399).
Regarding claim 1, Mummert discloses an actuator device for limb rehabilitation (appliance for flexing joints) (abstract) comprising: 
one or more pneumatic actuator elements (bladders 15, 16) (Figs. 1-2); 
and at least one coupler configured to couple the pneumatic actuator elements to the limb at or near one or more joints of the limb (panels 12, 13 which form an envelope coupling the bladders 15, 16 at the finger joints) (Figs. 1-2; col. 3, lines 26-30); 
wherein each pneumatic actuator element comprises: 
an expandable main body (bladders 15, 16 expand when pressurized) (Figs. 1-2; col. 3, lines 38-41) having a longitudinal axis (axis along length of bladders 15, 16) (see annotated Image 1 below); 
one or more channel networks formed in the expandable main body (hollow cavities inside bladders 15, 16 which allow the bladders to be filled with pressurized fluid) (Figs. 1-2; col. 3, lines 47-50), each channel network comprising a serpentine channel that extends part of the way between opposing longitudinal ends of the 
-2-Applicant: NATIONAL UNIVERSITY OF SINGAPOREApplication No.: 15/317,730such that in a pressurized state, the pneumatic actuator element expands and increases in length (bladders 15, 16 expand when pressurized) (Figs. 1-2); 
wherein the expandable main body comprises a textured surface (panels 18, 19 of bladder 15 and panels 21, 22 for bladder 16 extending to the unlabeled panels shown in annotated Image 2 below) (Figs. 1-5; col. 3, lines 65-68; annotated Image 2 below) disposed parallel to the longitudinal axis in a deflated state for controlling expansion of the expandable main body caused by inflation of the one or more channel networks (bladders 15, 16 are each, as their respective wholes, disposed longitudinally along the longitudinal axis) (see annotated Image 1 below);
wherein the expandable main body comprises a flat surface overlapping the textured surface (semicircular ends 26, 27 of the flat surface are overlapping the respective unlabeled panel portions of the textured surface shown in annotated Image 2 below) (Figs. 1-5 and annotated Image 2 below) and parallel to the longitudinal axis in a deflated state (see Figs. 1-2 and annotated Images 1-2 below); 
and wherein the one or more channel networks are formed between the overlapping flat and textured surfaces (pressurized fluid is between semicircular ends 26, 27 of the flat surface and their respective inflated bladders 15, 16 at seam 34, which is under the respective unlabeled panels of the textured surface shown in the annotated Image 2 below) (Figs. 1-5, annotated Image 2 below).

    PNG
    media_image1.png
    637
    806
    media_image1.png
    Greyscale

Image 1. Annotation of Mummert Figs. 3-4 to show the longitudinal axis.

    PNG
    media_image2.png
    561
    844
    media_image2.png
    Greyscale

Image 2. Annotated of Mummert Fig. 2 to show the unlabeled panel portions.
Regarding claim 2, Mummert discloses further comprising a restraining layer coupled to the expandable main body at the flat surface for guiding a deformation of the expandable main 
Regarding claim 3, Mummert discloses the device as claimed in claim 1, configured for hand rehabilitation (appliance for flexing a human hand) (Figs. 1-2; col. 3, lines 25-26).
Regarding claim 5, Mummert discloses further comprising one or more restraining structures coupled to the expandable main body for inhibiting expansion of the expandable main body in at least a portion thereof (seams of bladders 15, 16 with securement regions 17) (Figs. 1-4).
Regarding claim 6, Mummert discloses wherein the coupler comprises a glove (mit 11 is for a hand) (Figs. 1-2; col. 3, lines 25-26).
Regarding claim 7, Mummert discloses wherein at least one pneumatic actuator element is disposed on a dorsal side of the glove (bladder 15) (Figs. 1-2).
Regarding claim 8, Mummert discloses wherein at least one pneumatic actuator element is disposed on a palmar side of the glove (bladder 16) (Figs. 1-2).
Regarding claim 9, Mummert discloses wherein one or more pairs of pneumatic actuator elements are disposed at or near each of the joints (bladders 15, 16 are at the finger joints) (Figs. 1-2).
Regarding claim 10, Mummert discloses 
Regarding claim 19, Mummert discloses a method of limb rehabilitation using the device as claimed in claim 1 (bladders 15, 16 alternately inflated and deflated to exercise a hand) (Figs. 1-2; col. 3, lines 47-64).
Regarding claim 20, Mummert discloses further comprising: a pump system for selectively inflating and deflating the one or more pneumatic actuator elements (air source 41 and valves 44, 45) (Fig. 7; col. 5, lines 38-55); and-6-Applicant: NATIONAL UNIVERSITY OF SINGAPORE Application No.: 15/317,730a controller for the pump system (timer 51 controls the valves 44, 45) (Fig. 7; col. 5, lines 54-68; col. 6, lines 1-4).
Regarding claim 22, Mummert discloses a pneumatic actuator element (appliance for flexing joints) (abstract) comprising: 
an expandable main body (bladders 15, 16 expand when pressurized) (Figs. 1-2; col. 3, lines 38-41) having a longitudinal axis (axis along length of bladders 15, 16) (see annotated Image 1 above); 
and one or more channel networks formed in the expandable main body (hollow cavities inside bladders 15, 16 which allow the bladders to be filled with pressurized fluid) (Figs. 1-2; col. 3, lines 47-50), each channel network comprising a serpentine channel that extends part of the way between opposing longitudinal ends of the pneumatic actuator (each of bladders 15, 16 is a serpentine shape when inflated) (Figs. 1-2); 
such that in a pressurized state, the pneumatic actuator element expands and increases in length (bladders 15, 16 expand when pressurized) (Figs. 1-2); 
-7-Applicant: NATIONAL UNIVERSITY OF SINGAPOREApplication No.: 15/317,730wherein the expandable main body comprises a textured surface (panels 18, 19 of bladder 15 and panels 21, 22 for bladder 16 extending to the unlabeled panels shown in annotated Image 2 above) (Figs. 1-5; col. 3, lines 65-68, annotated Image 2 above) disposed 
wherein the expandable main body comprises a flat surface overlapping the textured surface (semicircular ends 26, 27 of the flat surface are overlapping the respective unlabeled panel portions of the textured surface shown in annotated Image 2 above) (Figs. 1-5 and annotated Image 2 above) and parallel to the longitudinal axis in the deflated state of the pneumatic actuator (see Figs. 1-2 and annotated Images 1-2 above); 
and wherein the one or more channel networks are formed between the overlapping flat and textured surfaces (pressurized fluid is between semicircular ends 26, 27 of the flat surface and their respective inflated bladders 15, 16 at seam 34, which is under the respective unlabeled panels of the textured surface shown in the annotated Image 2 below) (Figs. 1-5, annotated Image 2 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mummert as applied to claim 1 above, and further in view of Mano et al. (US 2002/0049397 A1).
Regarding claim 11, Mummert discloses the invention as previously claimed, but does not disclose the device as claimed in claim 1, configured for ankle rehabilitation.
However, Mummert teaches their apparatus can be used on joints besides the hand (Mummert; col. 10, lines 24-47). Furthermore, Mano teaches an apparatus configured for ankle rehabilitation (bending the foot) (Mano; abstract; Figs. 5A-7B) with a similar structure to Mummert, as Mano teaches having pneumatic actuator elements on both sides of the foot in order to bend the ankle joint (see Mano air bags 104, 108 in Figs. 5A-5B, air bags 130, 132 in Figs. 6A-6B, and air bag 166 with bellows tube 160 in Figs. 7A-7B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mummert invention to be configured for ankle rehabilitation, as taught by Mano, for the purpose of being able to treat an additional joint.
Regarding claim 12, the modified Mummert device teaches wherein the one or more pneumatic actuator elements comprise two pneumatic actuator elements coupled together (air bag 166 and bellows tube 160 coupled together by air hose 26, 30) (Mano; Figs. 7A-7B), and a first coupler coupling first ends of the two pneumatic actuator elements to the foot (main portion 148 of connecting member 146) (Mano; Figs. 7A-7B) and a second coupler coupling second ends of the two pneumatic actuator elements to the leg (fastening belt 156) (Mano; Figs. 7A-7B), such that the two pneumatic actuator elements extend across the ankle (air bag 
Regarding claim 14, the modified Mummert device teaches wherein the at least one coupler comprises a sock-5-Applicant: NATIONAL UNIVERSITY OF SINGAPORE Application No.: 15/317,730element (binding belt 114) (Mano; Figs. 5A-5B), wherein the one or more pneumatic actuator elements comprise at least two pneumatic actuator elements (air bags 104, 108) and the sock element having the at least two pneumatic actuator elements embedded therein for disposition at or near opposite sides of the ankle when the sock element is worn (Mano; Figs. 5A-5B).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mummert in view of Mano as applied to claim 11 above, and further in view of Yamamoto et al. (US 2011/0118635 A1).
Regarding claim 13, Mummert discloses the invention as previously claimed, but does not disclose wherein the one or more pneumatic actuator elements comprise at least two pneumatic actuator elements (air bag 166 and bellows tube 160) (Mano; Figs. 7A-7B), wherein the coupler is configured to couple the two pneumatic actuator elements on opposite sides of the leg (main portion 148 of connecting member 146) (Mano; Figs. 7A-7B), the device further comprising a guiding element (fastening belt 168) (Mano; Figs. 7A-7B) coupled at one end thereof to the first pneumatic actuator element (one end of belt 168 is coupled to air bag 166 by way of plate 144) (Mano; Figs. 7A-7B) and at the other end thereof to the second pneumatic actuator element (the other end of belt 148 is coupled to bellows tube 160  by way of plate 158 and belt 156) (Mano; Figs. 7A-7B), the guiding element extending around the foot (Mano; Figs. 7A-7B), but the Fig. 7A-7B embodiment of Mano does not teach the device further comprising a 
However, an alternate embodiment of Mano teaches a sheath for receiving the foot therein (binding belt 114 with engaging portion 116) (Mano; Figs. 5A-5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mummert invention to include a sheath, as taught by Mano, for the purpose of enhancing the device’s ability to bind the elements within the sheath together and assist in preventing the device from coming off of the foot (Mano; para. [0056]). Moreover, with this modification the guiding element would extend through the sheath (Figs. 7A-7B belt 148 travels from the heel to the ankle, and would thus pass through the Figs. 5A-5B engaging portion 116 of binding belt 114) (Mano; Figs. 5A-5B, 7A-7B).
The modified Mummert device is silent on the guiding element (Mano belt 148) being a fabric.
However, Yamamoto teaches a joint motion facilitation device for joints such as fingers and the ankle (Yamamoto; abstract; Figs. 1, 15A-16B) wherein guiding element belts can be made of a fabric (Yamamoto; para. [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mano guiding element of belt 168 to be a fabric, as taught by Yamamoto, for the purpose of providing s soft material for enhancing a user’s comfort during use.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mummert in view of Mano as applied to claim 14 above, and further in view of Ben-Nun (US 6,406,445 B1).
Regarding claim 15, Mummert discloses the invention as previously claimed, but does not disclose wherein the sock element comprises two complimentary portions connected by a fastener.
However, Ben-Nun teaches a pneumatic sleeve for the leg and foot (Ben-Nun; abstract; Figs. 4-6) wherein the sock element (sleeve 10 which encloses a foot) (Ben-Nun; Figs. 4-6) comprises two complimentary portions connected by a fastener (zippers 23, 24 bisect the sleeve into complementary portions) (Ben-Nun; Figs. 4-6; col. 5, lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify sock element to include a fastener, as taught by Ben-Nun, for the purpose of enabling a user to more easily put on and remove the device.
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mummert as applied to claims 1 and 20 above, and further in view of Sankai (US 2012/0029399 A1).
Regarding claims 18 and 21, Mummert discloses the invention as previously claimed, but does not disclose further comprising a sensor for monitoring movement of the one or more joints.
However, Sankai teaches a wearable movement assisting apparatus (Sankai; title, abstract) which includes a sensor for monitoring movement of the one or more joints (angle sensors 96 for detecting the angle of corresponding finger joints) (Sankai; Fig. 24A-24B; para. [0119]).
.
Response to Arguments
Applicant's arguments filed 10/8/2020 have been fully considered but they are not persuasive. 
On page 9 in the third paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the previous 35 U.S.C. 112(b) rejections. The Examiner agrees, and has thus withdrawn those rejections.
On page 10 in the first paragraph of the Applicant’s remarks, the Applicant argues that the Mummert reference panels 18, 19 and 21, 22 of respective bladders 15, 16 are not parallel to the longitudinal axis as claimed. However, the Examiner respectfully disagrees. The Examiner is using the whole of each bladder 15, 16 in their rejection. The whole of each bladder 15, 16 is comprised of multiple segments, but there are only two bladders (i.e. bladders 15, 16) in total for the entire Mummert device. The image annotated by the Applicant on page 10 of their remarks is marked to show that some of these sections of bladders 15, 16 can be seen as inclined to the longitudinal axis. However, as a whole, the bladders 15, 16 are directed longitudinally along the longitudinal axis as claimed (see annotated Image 1 above, particularly the bottom drawing with figure 4). Thus, Mummert still teaches the claimed invention.
On page 11 in the second paragraph of the Applicant’s remarks, the Applicant argues that Mummert does not teach the flat surfaces (i.e. semicircular ends 26, 27 of Mummert) and 
On page 11 in the last paragraph of the Applicant’s remarks, the Applicant argues that Mummert does not teach the channel networks formed between the overlapping flat and textured surfaces as claimed. However, the Examiner respectfully disagrees. The unlabeled panel portions are inflated with the rest of their respective bladders 15, 16 (see Mummert Figs. 1-2, annotated Image 2 above). Thus, the unlabeled panels form a part of the hollow cavities inside bladders 15, 16 which are filled with pressurized fluid (i.e. the channel networks) (Mummert; Figs. 1-2; col. 3, lines 47-50). These hollow cavities exist between the Mummert semicircular ends 26, 27 and unlabeled panel portions (see Mummert Figs. 1-4, annotated Image 2 above). Thus, Mummert still teaches the invention as claimed.
On page 12 of the Applicant’s remarks, the Applicant argues that the other prior art references cited for the 35 U.S.C. 103 rejections do not teach the limitations of claim 1. However, as only the Mummert reference is used to teach claim 1, this argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785